 


109 HR 1343 IH: To require reimbursement for non-TRICARE health insurance premiums paid by certain members of reserve components during the period the members were not eligible for TRICARE coverage.
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1343 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Ms. Herseth (for herself, Mr. Ross, Mr. Ford, Mr. Sanders, Mr. Payne, Mr. McDermott, and Mr. Hastings of Florida) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require reimbursement for non-TRICARE health insurance premiums paid by certain members of reserve components during the period the members were not eligible for TRICARE coverage. 
 
 
1.Reimbursement for non-TRICARE health insurance premiums paid by certain members of reserve components during period not eligible for TRICARE coverageSection 701 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1980) is amended by adding at the end the following new subsection: 
 
(c)Reimbursement for non-TRICARE health insurance premiums paid by certain members of reserve components during period not eligible for certain TRICARE coverage 
(1)RequirementThe Secretary of Defense shall reimburse any member of a reserve component of the Armed Forces who enters into an agreement described in section 1076d(a)(2) of title 10, United States Code, pursuant to subsection (b)(2)(A) of this section, in the amount and for the period described in paragraphs (2) and (3).  
(2)AmountThe amount that a member of a reserve component may be reimbursed under paragraph (1) is— 
(A)the amount (if any) paid by the member for health insurance premiums during the period described in paragraph (3), reduced by 
(B)the amount the member would have paid in premiums for TRICARE Standard for coverage of the same persons during the same period if the member had been covered by TRICARE Standard under section 1976d of title 10, United States Code. 
(3)Period of reimbursementThe period for which a member of a reserve component may be reimbursed under paragraph (1) is the period— 
(A)beginning on the date of the expiration of the member’s entitlement to care and benefits under section 1145(a) of title 10, United States Code, as described in section 1076d of such title; and 
(B)ending on the date when TRICARE Standard coverage begins pursuant to subsection (b)(2)(A) of this section.. 
 
